t c memo united_states tax_court robert rowan westerman petitioner v commissioner of internal revenue respondent docket no filed date robert r westerman pro_se william b mcclendon for respondent memorandum findings_of_fact and opinion haines judge petitioner petitioned the court for redetermination of a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for the deficiency wa sec_1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the result of the denial of deductions claimed on petitioner’s schedule c profit or loss from business attached to his federal_income_tax return the issues for decision after concession sec_2 for are whether petitioner is entitled to deductions for car and truck expenses travel_expenses meals and entertainment_expenses and other schedule c expenses we must further decide whether petitioner is liable for the addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed his petition he resided in tennessee i background on date petitioner filed his income_tax return on date respondent sent a notice_of_deficiency for petitioner’s federal_income_tax return petitioner filed a timely petition with this court 2on brief respondent concedes that petitioner may deduct the following expenses on his schedule c dollar_figure for a date round trip flight for petitioner’s daughter dollar_figure paid to mccs recreation division for a craft table dollar_figure paid to adamos studios for studio time in california dollar_figure paid to studio musicians dollar_figure paid to hearharmony com for transcription services and dollar_figure paid to motion video inc for location shooting in philadelphia during petitioner worked as an operations research analyst at fort smith in hawaii petitioner also dabbled in the music and entertainment business recording cds and writing books before petitioner had recorded a cd with his daughter titled a father-daughter christmas and published a children’s book titled the legend of kalikimaka in petitioner began recording a second cd titled christmas hawaiian style that year petitioner also decided to remake a father- daughter christmas into a new cd titled it won’t be christmas on his federal_income_tax return petitioner deducted many of the expenses associated with recording his cds performing and selling his music and selling his books in his notice_of_deficiency respondent disallowed the following deductions expense car and truck travel meals and entertainment other total amount dollar_figure big_number big_number big_number big_number the other expenses included performance expenses of dollar_figure recording expenses of dollar_figure rehearsal studio and disk expenses of dollar_figure transcription service expenses of dollar_figure and video expenses of dollar_figure ii travel in petitioner made several trips to los angeles and philadelphia to record christmas hawaiian style and it won’t be christmas and to shoot a music video overall petitioner took seven trips in three trips to philadelphia and four trips to los angeles petitioner’s wife usually accompanied him on these trips petitioner claimed all seven trips were business trips and deducted the costs of flights hotels car rentals meals and entertainment recording and video expenses and other miscellaneous expenses on his schedule c petitioner’s philadelphia trips consisted of a 4-day trip in january in which petitioner spent two-thirds of day shooting his music video a 6-day trip in november during which petitioner his wife and their two children traveled to new york city to see a broadway play and a 3-day trip in december to reshoot the music video petitioner’s son also traveled to philadelphia for the 4-day january trip petitioner’s los angeles trips consisted of a 3-day trip in january in which petitioner spent all days recording at adamos recording studio a 3-day trip in may in which petitioner’s daughter recorded at adamos recording studio an 8-day trip in august in which petitioner spent day recording at adamos recording studio and a 10-day trip in november in which petitioner spent days recording at adamos recording studio aside from petitioner’s first trip to los angeles in january petitioner spent little time in the studio recording for instance during the may trip though petitioner had rented the recording studio for days he was present for only day of recording the remaining days were used by his daughter to record her portion of the cd similarly though petitioner recorded for day on his august trip to los angeles the remainder of the 8-day trip was spent on vacation with his wife in nashville and miami petitioner spent his time in nashville attending his daughter’s play and touring the grand old opry respondent disallowed petitioner’s deductions for travel_expenses and meals and entertainment_expenses associated with these trips iii business in hawaii petitioner also conducted business in hawaii petitioner deducted car and truck expenses related to his business activity on his schedule c however petitioner failed to maintain a log of dates and miles driven therefore respondent disallowed the deduction respondent also disallowed petitioner’s deduction for performance expenses petitioner produced receipts for expenses_incurred in repairing his guitar obtaining dental work and purchasing hair dye and sunglasses petitioner did not wear his sunglasses during his performances instead he used them mostly for driving further respondent disallowed petitioner’s deduction for recording expenses a portion of petitioner’s cd was recorded at a studio in hawaii petitioner produced atm receipts of cash withdrawals with handwritten notes on them to substantiate this recording expense respondent also disallowed petitioner’s deduction for rehearsal studio and disk expenses petitioner produced receipts from music stores and bar receipts from the warriors lounge at the hale koa hotel to substantiate the deductions i business_expense deductions opinion deductions are a matter of legislative grace and the taxpayer must prove he or she is entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the parties stipulated that petitioner carried on a trade_or_business during the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed the expenses to which sec_274 applies include among other things traveling expenses which include expenses for meals_and_lodging while away from home and entertainment_expenses see sec_274 and if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent cohan_rule 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir sec_274 overrides the cohan_rule and thus specifically precludes the court from allowing a deduction for travel_expenses entertainment_expenses gifts and expenses with respect to sec_280f listed_property including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained a car and truck expenses travel_expenses and meals and entertainment_expenses on his return petitioner claimed a deduction for i car and truck expenses ii travel_expenses and iii meals and entertainment_expenses these expenses are subject_to the substantiation requirements of sec_274 see sec_274 280f d car and truck expenses petitioner claims a deduction for car and truck expenses of dollar_figure for passenger automobiles and any other_property used as a means of transportation are listed_property as defined by sec_280f sec_274 sec_280f accordingly a taxpayer must satisfy the strict substantiation requirements of sec_274 for car and truck expenses the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of each expense the time and place of the automobile’s use and the business_purpose of its use see sanford v commissioner supra pincite maher v commissioner tcmemo_2003_85 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date petitioner determined his car and truck expenses by estimating the miles he drove in furtherance of his business petitioner testified that for weeks a year he drove approximately miles per week for his business picking up and delivering books arranging to be on radio and television and appearing at performances and book signings however petitioner failed to keep a mileage log and failed to introduce written or oral evidence beyond his testimony of the estimated miles sufficient to establish the elements required under sec_274 thus we sustain respondent’s determination with regard to the car and truck expenses travel_expenses petitioner claimed a deduction for travel_expenses of dollar_figure for petitioner introduced a printout he created from his financial software and some receipts for airfare rental cars and hotels respondent argues that petitioner has failed to substantiate that these costs were incurred in the ordinary course of petitioner’s trade_or_business only such traveling expenses as are reasonable and necessary in the conduct of the taxpayer’s business and directly attributable to it may be deducted sec_1_162-2 income_tax regs if a taxpayer travels to a destination and while at the destination engages in both business and personal activities traveling expenses to and from such destination are deductible only if the trip is related primarily to the taxpayer’s trade_or_business sec_1_162-2 income_tax regs if the trip is primarily personal the traveling expenses to and from the destination are not deductible even though the taxpayer engages in business activities while at the destination id however expenses while at the destination which are properly allocable to the taxpayer’s trade_or_business are deductible even though the traveling expenses to and from the destination are not deductible id petitioner claimed a deduction for travel_expenses associated with his seven trips to philadelphia and los angeles the record shows that the only trip on which petitioner spent most of his trip in the studio recording or filming was his january trip to los angeles therefore we find that petitioner has established a primarily business_purpose for only the january trip to los angeles the travel_expenses associated with all the other trips are not ordinary and necessary trade_or_business_expenses with respect to the january trip to los angeles we must determine whether petitioner provided adequate substantiation for these travel_expenses pursuant to sec_274 sec_274 places heightened substantiation requirements on taxpayers claiming deductions under sec_162 for any traveling expense while away from home in order to be entitled to a deduction for an expense for travel the taxpayer must show each of the following elements the amount of each separate expenditure the dates of departure and return and the number of days spent on business the place of destination by name of city or town and the business reason or expected business benefit from travel see sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner must substantiate each element of an expenditure or use by adequate_records or by sufficient evidence corroborating his own statement see sec_1_274-5t temporary income_tax regs supra petitioner has failed to satisfy the substantiation requirements of sec_274 with respect to the deductions for travel_expenses associated with this trip petitioner failed to produce a receipt for his flight additionally petitioner testified that his wife routinely joined him on his business trips petitioner failed to provide any evidence as to whether he alone used the rental car and the hotel room or whether his wife also used them without more information regarding the use of the rental car and hotel room we sustain respondent’s determination with regard to the travel_expenses meals and entertainment_expenses petitioner reported meals and entertainment_expenses of dollar_figure respondent argues that petitioner has failed to substantiate that these costs were incurred in the ordinary course of petitioner’s trade_or_business meals and entertainment_expenses are subject_to the strict substantiation requirements of sec_274 no deduction is allowed for these expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement each of the following elements the amount of each separate expenditure the date of the entertainment the name if any address or location of the entertainment the business reason for the entertainment or the nature of the business benefit derived or expected to be derived as a result of the entertainment and the nature of the business_discussion or activity and the occupation of or other information relating to the person or persons entertained including the name title or other designation sufficient to establish the business relationship to the taxpayer see sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner produced receipts for approximately one-third of his claimed meals and entertainment_expenses and provided bank account statements for a portion of the remainder of those expenses the receipts list the amount the date and the name and address of the place of business but most indicate that petitioner was accompanied by other individuals petitioner acknowledged that his wife usually traveled with him on his business trips but he failed to indicate how many people each claimed expense covered what amount he paid for himself and what amounts were paid for third parties or the identity of the third parties furthermore the receipts fail to state an adequate business_purpose and the business relationship of the people at the meal petitioner has failed to provide adequate information relating to the person or persons entertained sufficient to establish the business relationship see sec_1_274-5t temporary income_tax regs supra therefore we sustain respondent’s determination with regard to the meals and entertainment_expenses b other expenses petitioner deducted other expenses of dollar_figure in these expenses consist of i performance expenses ii recording expenses iii rehearsal studios and disks and iv video expenses as discussed above petitioner is permitted to deduct ordinary and necessary expenses he pays or incurs during the year in carrying_on_a_trade_or_business see sec_162 petitioner however is required to maintain records sufficient to establish the amounts of his deductions see sec_6001 sec_1_6001-1 income_tax regs performance expenses at trial petitioner introduced copies of receipts and other documentation in support of his contention that he incurred performance expenses of dollar_figure these amounts consisted of guitar repair costs dental work hair dye sunglasses and miscellaneous items in general no deduction is allowed for personal living or family_expenses see sec_262 dental expenses and hair color expenses are inherently_personal see irwin v commissioner tcmemo_1996_490 affd without published opinion 131_f3d_146 9th cir thus we find that petitioner’s dental hair color and personal grooming expenses are not ordinary and necessary trade_or_business_expenses moreover petitioner did not wear his sunglasses during performances and as a result petitioner cannot claim them as a performance expense however we do find that petitioner has produced sufficient evidence to substantiate trade_or_business_expenses of dollar_figure paid to guitar tech petitioner is a musician who plays the guitar during his performances and on his cds petitioner produced receipts from guitar tech for repairs to his guitar accordingly we find that petitioner is entitled to a dollar_figure deduction for performance expenses with respect to all other performance expenses we sustain respondent’s determination recording expenses petitioner claims to have paid dollar_figure in cash for studio time in hawaii to record a portion of his album petitioner produced atm receipts of cash withdrawals with hand written notes on them as evidence of payment of these expenses atm receipts that do not identify the person to whom the cash is being paid are not enough to substantiate these claimed expenses petitioner also claimed computer training expenses of dollar_figure petitioner provided a receipt from mac made easy however the receipt failed to provide a description of the training provided without a description of the training provided the receipt fails to substantiate that the training was related to petitioner’s trade_or_business accordingly we sustain respondent’s determination with respect to the recording expenses rehearsal studio and disk expenses at trial petitioner introduced copies of receipts and other documentation to substantiate rehearsal studio and disk expenses of dollar_figure this amount consisted of purchased cds karaoke disks payment for computer training and payment to the warriors lounge as discussed above no deduction is allowed for personal living or family_expenses see sec_262 petitioner failed to explain how the cds and karaoke disks purchased were related to his trade_or_business without such an explanation we cannot find that the cds are an ordinary or necessary trade_or_business expense petitioner deducted dollar_figure for a practice studio the studio in question is the warriors lounge at the hale koa hotel petitioner submitted receipts from the lounge bar we find that these expenses are personal and may not be deducted finally petitioner claimed dollar_figure in computer training expenses petitioner introduced a receipt for dollar_figure for training on video and music editing software the remaining receipts petitioner provided do not specify what training petitioner received without a description of the training received we cannot find that the remaining payments for computer training were ordinary and necessary trade_or_business_expenses accordingly we find that petitioner is entitled to a dollar_figure deduction for rehearsal studio and disks expenses with respect to all other rehearsal studio and disk expenses we sustain respondent’s determination video expenses at trial petitioner introduced receipts to substantiate his deduction for video expenses of dollar_figure these amounts consisted of dollar_figure for location shooting and dollar_figure for a sweatshirt of this amount respondent has conceded the dollar_figure for location shooting expenses petitioner failed to establish that the purchase of the sweatshirt was not a personal_expense thus we sustain respondent’s determination with respect to the sweatshirt ii addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his income_tax return for in general the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax sec_7491 116_tc_438 to meet his burden of production with respect to sec_6651 respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commissioner supra pincite the parties stipulated that petitioner’s federal_income_tax return was filed on date petitioner’s return was due on date thus respondent has carried the burden of production with respect to the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file the return on the date prescribed determined with regard to any extension of time for filing unless petitioner can establish that the failure was due to reasonable_cause and not due to willful neglect a showing of reasonable_cause requires petitioner to demonstrate he exercised ordinary business care and prudence and nevertheless was unable to file the return by the due_date sec_301_6651-1 proced admin regs in order to avoid an addition_to_tax under sec_6651 petitioner must carry the burden of establishing reasonable_cause see higbee v commissioner supra pincite failure to timely file a tax_return is not excused by the taxpayer’s reliance on an agent and this reliance is not reasonable_cause for a late filing under sec_6651 469_us_241 petitioner testified that his accountant allegedly filed a request for an extension of time for filing his federal_income_tax return however the record is devoid of any evidence substantiating petitioner’s testimony we find that the failure to timely file a federal_income_tax return for was not due to reasonable_cause and was due to willful neglect accordingly we conclude that petitioner is liable for an addition_to_tax under sec_6651 in the amount respondent determined in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
